Citation Nr: 0409851	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, or in the 
alternative, as secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for dizziness, claimed as 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

3.  Entitlement to service connection for hyperventilation 
syndrome, claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf War.

4.  Entitlement to service connection for muscle spasms of the 
legs and back, claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the Persian 
Gulf War.

5.  Entitlement to service connection for urticaria, claimed as 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

6.  Entitlement to service connection for numbness of the left 
foot, claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf War.

7.  Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to September 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which denied the claims on appeal.

By decision dated in December 2000, the Board, among other things, 
remanded the issues on appeal for further development.  After a 
careful review of the record, the Board finds that the issues of 
entitlement to service connection for headaches and urticaria are 
ready for appellate review.  The remaining issues will be remanded 
below.

To the extent necessary, this appeal will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's headaches have been diagnosed variously as 
muscle tension headaches and as sinus headaches.

3.  The veteran has not presented any competent medical evidence 
of a relationship between headaches and an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

4.  The weight of the medical evidence reflects that the veteran's 
currently-diagnosed headaches are not related to his service-
connected low back disability.

5.  Post-service medical evidence is negative for a current skin 
disorder.


CONCLUSIONS OF LAW

1.  A headache disorder is not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

2.  Headaches are not shown to be proximately due to a service-
connected low back disability.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).

3.  A skin disorder is not shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his military service in the Persian Gulf 
has caused a variety of medical problems, including those 
currently on appeal.  With respect to headaches, he alternatively 
asserts that they are related to a service-connected low back 
disability.

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  
However, continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War Veterans' 
Benefits Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a 
new section 1117 was added to title 38, United States Code. That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within a 
specified presumption period following service in the Southwest 
Asia theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001" (VEBEA), Pub. Law 
107-103, 115 Stat. 976 (December 27, 2001).  Section 202(a) of the 
Act amended 38 U.S.C.A. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness as stated in prior law, but also any diagnosed illness 
that the Secretary determines in regulations warrants a 
presumption of service-connection under 38 U.S.C.A. 1117(d).  
Section 202(a) also expanded compensation availability for Persian 
Gulf veterans to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, that is defined by a 
cluster of signs or symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective March 
1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  New 38 
C.F.R. § 3.317(a)(2)(ii) was added defining the term "medically 
unexplained chronic multisymptom illness" to mean "a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic multisymptom 
illnesses of partially understood etiology and pathophysiology 
will not be considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in section 
202(a) as a "medically unexplained chronic multisymptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only 
lists chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. Reg. 
34539-543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses meet the 
criteria for a "medically unexplained chronic multisymptom 
illness."

Where the law or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process is completed, the version of the law or regulations most 
favorable to the appellant applies unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
the instant case, the appellant's claims were pending on March 1, 
2002, and thus, the new law applies.  As the law is more favorable 
to the veteran (i.e., it provides compensation for additional 
symptoms/disabilities), the Board's decision to proceed in 
adjudicating these claims does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  Signs or symptoms which may be manifestations of 
an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b), as amended by 68 Fed. Reg. 34539-543 (June 
10, 2003).

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2), as amended by 68 Fed. Reg. 34539-543 (June 
10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A disability 
is considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 2003), 
now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Secretary of Veterans Affairs, under the relevant statutory 
authorities, has determined that there is no basis for 
establishing a presumption of service connection for any illness 
suffered by Gulf War veterans based on exposure to depleted 
uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 
66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-85 
(Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  The Board has therefore given consideration to whether 
service connection may be granted for the appellant's claimed 
disorder regardless of his Persian Gulf service.


Headaches Due to Undiagnosed Illness or 
Secondary to a Service-Connected Disability

The veteran claims chronic headaches as related to his 
participation in Desert Storm.  In the alternative, he contends 
that his headaches are secondary to a service-connected low back 
disability.  After a review of the claims file, the Board finds 
that the veteran's claim must be denied under both theories of 
entitlement.

In additional to the relevant laws and regulations discussed 
above, the Board notes that service connection is warranted for a 
disability which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2003).  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the original 
condition.  Id.  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran prevailing 
in either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a December 1997 Persian Gulf War Registry examination, the 
veteran was diagnosed with headaches.  In a February 1998 VA 
general medical examination report, he reported daily frontal 
headaches since service in the military.  Medications included 
over-the-counter Tylenol and aspirin.  He denied photophobia or 
phonophobia and nausea.  After a physical examination, the 
examiner diagnosed muscle contraction headaches.  Similarly, 
private diagnostic testing in February 1998 revealed a diagnosis 
of muscle contraction headaches.  

In a November 2001 outpatient treatment note, the physician 
reported a diagnosis of severe headache of undetermined etiology 
and ordered a neurological consultation.  It is not clear from the 
medical evidence that the neurological consultation was ever 
completed.  Nonetheless, in a May 2003 VA neurological examination 
report, the veteran related a history of daily headaches starting 
in January 1994 or 1995.  He described the headaches as located on 
the right side of his nose and anterior forehead area with 7-8/10 
on the pain scale.  Treatment included Tylenol and Motrin with 
relief most of the time.  The final diagnosis was frontal sinus 
headaches.  The examiner concluded that "it is less than likely 
that the headaches,  previously diagnosed as muscle tension 
headaches but more consistent with sinus headache, are related to 
the service connected lower back strain."

With respect to the claim based on service in the Persian Gulf, 
the Board finds that the veteran's headaches have not resulted in 
a disability which can be said to be "undiagnosed."  To the 
contrary, treatment records reflect diagnoses of muscle tension 
headaches and sinus headaches.  The provisions of 38 C.F.R. § 
3.317 only apply to undiagnosed illnesses; therefore, service 
connection for headaches due to an undiagnosed illness is 
precluded under this regulation.  Since there is, of record, 
medical evidence attributing the veteran's headaches to 
clinically-diagnosed disorders, the requirements for entitlement 
to service connection under 38 C.F.R. § 3.317 are not satisfied 
and the claim must be denied.  

Thus, the veteran is not entitled to a regulatory presumption of 
service connection for headaches.  There is no assertion or 
evidence that a headache disorder began during service or is 
otherwise related to service.  Accordingly, there is no basis for 
a grant of service connection for headaches on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).

With respect to the claim based on secondary service-connected, 
the Board places significant probative value on a May 2003 VA 
examination undertaken specifically for the purpose of addressing 
the veteran's secondary claim.  As reported above, the examiner 
concluded that the veteran's headaches were not related to his 
service-connected low back disability.  In assigning high 
probative value to this report, the Board notes that the examiner 
had the claims file for review, specifically discussed the 
findings in the claims file, obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any relevant 
fact.  Therefore, the Board finds the VA examiner's opinion to be 
of great probative value.

Next, the Board notes that there is no medical evidence supporting 
the veteran's claim of a relationship between the service-
connected low back disability and headaches.  While the veteran 
asserts that they were related, there is nothing in the medical 
evidence supporting that position.  The mere contention of the 
veteran, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his current headaches 
with his service-connected low back disability cannot support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 
19 (1993).  

In sum, the Board has carefully weighed the evidence of record, 
the veteran's statements and sworn testimony, the VA and private 
treatment records, and the VA examination reports, in light of the 
applicable law, and finds that equipoise is not shown and the 
benefit of the doubt rule does not apply.  As the weight of 
medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant the 
benefit sought.


Skin Disorder Due to Undiagnosed Illness

The veteran maintains that he developed a skin rash during 
military service.  He testified at a personal hearing that he did 
not have a current skin problem but wanted his testimony "on the 
record."  Multiple private and VA treatment records report a 
normal clinical evaluation of his skin.  Even assuming the veteran 
had rashes in service, there is no evidence of a chronic 
disability associated therewith.  This conclusion is supported by 
his own statements that he does not have a current problem with a 
skin disorder.  At the most, his in-service symptoms appear to 
have been acute and transitory and to have resolved without 
chronic residuals.  Because the claimed chronic skin disorder is 
not currently demonstrated by competent medical evidence, the 
Board is unable to grant the benefit sought. 

Finally, the Board has considered the Veterans Claims Assistance 
Act of 2000 (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
law also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of enactment 
or those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  Additionally, in 
August 2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties have been 
fulfilled to the extent possible with regard to the issue decided 
in this decision.  

First, VA must now notify the appellant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if any, 
is to be provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Next, VA has a 
duty to assist the appellant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility exists 
that such assistance would aid in that endeavor.  38 U.S.C.A. § 
5103A (West 2002).  

The final rule implementing the VCAA was published on August 29, 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These 
regulations, likewise, apply to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In March 2001, the RO notified the appellant of the changes in the 
law, what VA would do to assist him in developing his claims, what 
evidence he needed to submit, and that VA would help him obtain 
evidence.  In June 2003, the RO provided him with a Supplemental 
Statement of the Case which set forth all pertinent regulations 
for secondary service connection.  The Board also notes that the 
RO provided the veteran with a due process letter regarding the 
undiagnosed illness claims, including a request for medical 
evidence, non-medical evidence, and buddy statements, by letter 
dated in August 1997.  Further, he was afforded a personal hearing 
at the RO in October 1999.  Moreover, multiple VA examinations 
have been undertaken specifically to address the issues on appeal.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the claims on appeal have been made by 
the agency of original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.

Further, the Veteran's Claims Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming solely 
for the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

Of note, the initial rating decision was issued in July 1998.  
Only after that rating action was promulgated did the AOJ, in 
March 2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Veterans Claims Court did not address whether, and, if so, 
how, the Secretary could properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Veterans Claims Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or her 
to overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a pre-
AOJ decision notice was not prejudicial to the appellant.  Id. 
("[t]he Secretary has failed to demonstrate that, in this case, 
lack of such a pre-AOJ-decision notice was not prejudicial to the 
appellant"). 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F3d 1369, 
1374 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error").

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 422.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2001 was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, a Supplemental 
Statement of the Case (SSOC) was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.   Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


ORDER

The claim for entitlement to service connection for headaches, 
claimed as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War, is denied.

The claim for service connection for headaches, claimed as 
secondary to a service-connected low back disability, is denied.

The claim for entitlement to service connection for urticaria, 
claimed as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War, is denied.


REMAND

With respect to the remaining issues of entitlement to service 
connection for dizziness, hyperventilation, muscle spasms, and 
left foot numbness, all claimed as due to an undiagnosed illness, 
and for an increased rating for a low back disability, the Board 
finds that a remand is in order.  

Specifically, the Board finds that medical nexus opinions are 
needed with respect to the undiagnosed illness claims.  Further, 
while this appeal was pending, the applicable rating criteria for 
the spine were amended effective September 26, 2003.  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  However, the veteran has not been 
provided with a copy of the new regulations nor afforded a VA 
examination under the new regulations.  As such, further 
development is warranted.  

Moreover, in order to make certain that all records are on file, 
while the case is undergoing other development, a determination 
should be made as to whether there has been recent medical care 
and whether there are any additional records that should be 
obtained.  Finally, the veteran is advised that while the case is 
on remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the following 
actions:

1.  Obtain outpatient treatment records related to the claims on 
appeal from the VA Medical Center (VAMC) in Las Vegas, Nevada, for 
the period from January 2002.

2.  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded a VA Persian Gulf War examination to 
determine the nature and extent of his claims as due to an 
undiagnosed illness.  The claims folder must be made available to 
the examiner in conjunction with the examination.  Any testing 
deemed necessary should be performed.  The examiner is requested 
to express an opinion as to the following questions:

* Can the veteran's current complaints related to dizziness, 
hyperventilation, muscle spasms, and left foot numbness be 
attributed to any known clinical diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?
* Does the record establish that the veteran's current complaints 
regarding dizziness, hyperventilation, muscle spasms, and left 
foot numbness are more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., probability less than 
50 percent) related to military service in the Persian Gulf?  
* In responding to this question, the examiner should indicate the 
degree to which the opinion is based upon the objective findings 
of record as opposed to the history as provided by the veteran.
* If it is determined that the veteran's complaints regarding 
dizziness, hyperventilation, muscle spasms, and left foot numbness 
are not related to service in the Persian Gulf, then the examiner 
should provide an opinion as to a general medical nexus, if any, 
between the current complaints and military service.
* The examiner is asked to render an opinion whether the veteran's 
complaints of muscle spasms and/or left foot numbness are part and 
parcel of a service-connected low back disability.
* The examiner is also asked to render an opinion whether the 
veteran's complaints of dizziness and hyperventilation are related 
to psychiatric symptomatology.

3.  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded an appropriate VA examination to 
determine the nature and extent of his service-connected low back 
disability.  The claims folder must be made available to the 
examiner in conjunction with the examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed clinical history from the 
veteran.  All pertinent pathology found on examination should be 
noted in the report of the evaluation.  The examiner should 
provide ranges of motion of the lumbar spine, describe symptoms 
exhibited by the veteran to include any ankylosis, gait, 
scoliosis, muscle spasms, guarding, localized tenderness, 
neurological involvement, limitation of motion due to pain on use, 
weakness, excess fatigability, and/or incoordination.  

The examiner should also assess whether the veteran exhibits signs 
and symptoms of intervertebral disc syndrome, and address the 
number of incapacitating episodes, if any, experienced by the 
veteran, giving the estimate in the number of weeks (total 
duration) over the past twelve months.  

4.  Thereafter, the RO should re-adjudicate the issues on appeal.  
If any benefit sought remains denied, the veteran and the 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include the 
applicable law and regulations considered pertinent to the issues 
(to include the new spine regulations), as well as a summary of 
the evidence received since the issuance of the last SSOC.  An 
appropriate period of time should be allowed for response.
  
Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



